 



EXHIBIT 10.36
BURGER KING HOLDINGS, INC.
2006 OMNIBUS INCENTIVE PLAN
FORM OF RETAINER DEFERRED STOCK AWARD
     Unless defined in this Deferred Stock Award Agreement (this “Award
Agreement”), capitalized terms will have the same meanings ascribed to them in
the Burger King Holdings, Inc. 2006 Omnibus Incentive Plan (as it may be amended
from time to time, the “Plan”).
     Pursuant to Section 9 of the Plan, you have been granted Deferred Stock on
the following terms and subject to the provisions of the Plan, which is
incorporated herein by reference. In the event of a conflict between the
provisions of the Plan and this Award Agreement, the provisions of the Plan will
govern.
Participant:
Total Number of Shares
of Deferred Stock:
Grant Date:
Calendar Year:
     By your signature and the signature of the Company’s representative below,
you and the Company agree that this Award of Deferred Stock is granted under and
governed by the terms and conditions of the Plan and the terms and conditions
set forth in the attached Exhibit A.

                  PARTICIPANT       BURGER KING HOLDINGS, INC.
 
               
 
          By:                  
 
               
Date:
          Title:    
 
               
 
               
 
          Date:    
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TERMS AND CONDITIONS OF THE
RETAINER DEFERRED STOCK AWARD
Payment for Shares.
     This Award is issued pursuant to the Company’s compensation program for the
Board and represents your election to received Deferred Stock in lieu of the
[cash payment to you of your annual Board retainer] [and] [committee chair fee]
for the calendar year set forth on the first page hereof. By accepting this
Award, you acknowledge that you will not have any right to receive [an annual
Board retainer] [and] [a committee chair fee] in cash.
Dividend Equivalents.
     To the extent dividends are paid on Shares while the Deferred Stock remains
outstanding, you shall receive an amount in cash for each share of Deferred
Stock equal to the amount per share of the dividend.
Termination.
     Upon termination of your service on the Board for Cause, you will forfeit
all of your Deferred Stock without any consideration due to you.
     For purposes of this Award Agreement, the term “Cause” shall mean your
(A) gross negligence or willful misconduct in connection with your duties as a
member of the Board or refusal, after demand, to substantially perform such
duties, (B) dishonesty, fraud, embezzlement, misappropriation of funds or theft
or (C) conviction of, or plea of nolo contendere to, a felony or other serious
crime.
Settlement.
     Subject to the terms and conditions of this Award, the Company shall
deliver to you Shares underlying the Deferred Stock as soon as practicable
following the termination of your service on the Board. You will have no rights
of a shareholder with respect to the Deferred Stock until such Shares have been
delivered to you.
Taxes.
     You acknowledge that you are required to pay any withholding or other
applicable taxes that may be due as a result of receipt of this Award or the
settlement of this Award.

A-2



--------------------------------------------------------------------------------



 



Company’s Right of Offset
     If you become entitled to a distribution of benefits under this Award, and
if at such time you have any outstanding debt, obligation, or other liability
representing an amount owing to the Company or any of its Affiliates, then the
Company or its Affiliates, upon a determination by the Committee, and to the
extent permitted by applicable law, may offset such amount so owing against the
amount of benefits otherwise distributable. Such determination shall be made by
the Committee.
Securities Laws.
     By accepting this Award, you acknowledge that federal securities laws
and/or the Company’s policies regarding trading in its securities may limit or
restrict your right to buy or sell Deferred Stock and Shares, including, without
limitation, sales of Shares acquired in connection with your Deferred Stock. You
agree to comply with such federal securities law requirements and Company
policies, as such laws and policies are amended from time to time.
Entire Agreement; Dispute Resolution; Governing Law.
     The Plan and this Award Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and you with
respect to the subject matter hereof. This Award Agreement may not be modified
in a manner that adversely affects your rights heretofore granted under the
Plan, except with your consent or to comply with applicable law as provided for
in Section 14 of the Plan. This Award Agreement is governed by the laws of the
State of Delaware.
     The Company and you agree that any dispute or controversy arising under or
in connection with this Award Agreement shall be resolved by final and binding
arbitration before the American Arbitration Association (“AAA”). The arbitration
shall be conducted in accordance with AAA’s National Rules for the Resolution of
Employment Disputes then in effect at the time of the arbitration. The
arbitration shall be held in Miami, Florida.
     By signing this Award Agreement, you acknowledge receipt of a copy of the
Plan and represent that you are familiar with the terms and conditions of the
Plan, and hereby accept this Award subject to all provisions in this Award
Agreement and in the Plan. You hereby agree to accept as final, conclusive and
binding all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Award Agreement.

A-3